Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2020

                                     No. 04-19-00488-CV

                                       Robert DUNLAP,
                                          Appellant

                                               v.

                                        Charles TROIS,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00955
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
        On January 21, 2020, appellant filed his appellant’s brief. The brief does not comply
with Rules 9.4 or 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4, 38.1.
Specifically, the brief violates Texas Rule of Appellate Procedure 9.4 because it is not double
spaced and does not contain a certificate of compliance. See id. R. 9.4(d), 9.4(i)(3). The brief
also violates Texas Rule of Appellate Procedure 38.1 because it does not contain a statement of
facts with record references or a proper legal argument with appropriate citations to authorities
and the appellate record. See id. R. 38.1(g), 38.1(i).

       Accordingly, we ORDER appellant’s brief STRICKEN and ORDER appellant to file
an amended brief in this court complying with Rules 9.4 and 38.1 by February 27, 2020 or this
appeal will be dismissed for want of prosecution. See id. R. 38.9, 42.3.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court